Name: 2013/535/EU, Euratom: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2011, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/1 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2011, Section I  European Parliament (2013/535/EU, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0225/2012) (2),  having regard to the report on budgetary and financial management  Section I  European Parliament  Financial year 2011 (3),  having regard to the Internal Auditors annual report for the financial year 2011,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2011, together with the institutions replies (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union, and Article 106a of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (7), and in particular Articles 164, 165 and 166 thereof,  having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (8),  having regard to Article 166(1) of Regulation (EU, Euratom) No 966/2012, which requires each Union institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision,  having regard to its Resolution of 25 March 2010 on the guidelines for the 2011 budget procedure  Sections I, II, IV, V, VI, VII, VIII and IX (9),  having regard to its Resolution of 18 May 2010 on the estimates of revenue and expenditure of Parliament for the financial year 2011 (10),  having regard to Rules 77 and 80(3) of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0063/2013), A. whereas the audit of the Court of Auditors stated that, as regards administrative expenditure in 2011, all the institutions satisfactorily operated the supervisory and control systems required by Regulation (EC, Euratom) No 1605/2002, B. whereas the Secretary-General certified, on 24 April 2012, his reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations, 1. Grants its President discharge in respect of the implementation of the European Parliament budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part thereof to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 164, 9.6.2012, p. 1. (4) OJ C 344, 12.11.2012, p. 1. (5) OJ C 348, 14.11.2012, p. 130. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 298, 26.10.2012, p. 1. (8) PE 349.540/Bur/ann/def. (9) OJ C 4 E, 7.1.2011, p. 20. (10) OJ C 161 E, 31.5.2011, p. 258. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the general budget of the European Union for the financial year 2011, Section I  European Parliament THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0225/2012) (2),  having regard to the report on budgetary and financial management  Section I  European Parliament  Financial year 2011 (3),  having regard to the Internal Auditors annual report for the financial year 2011,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2011, together with the institutions replies (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union, and Article 106a of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (7), and in particular Articles 164, 165 and 166 thereof,  having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (8),  having regard to Article 166(1) of Regulation (EU, Euratom) No 966/2012, which requires each Union institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision,  having regard to its Resolution of 25 March 2010 on the guidelines for the 2011 budget procedure  Sections I, II, IV, V, VI, VII, VIII and IX (9),  having regard to its Resolution of 18 May 2010 on the estimates of revenue and expenditure of Parliament for the financial year 2011 (10),  having regard to Rules 77 and 80(3) of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0063/2013), A. whereas the President adopted Parliaments accounts for the financial year 2011 on 11 July 2012, B. whereas in his certification of the final accounts, Parliaments accounting officer stated his reasonable assurance that the accounts present a true and fair view of the financial position of Parliament in all material respects and that no issues requiring a reservation have been brought to his attention, C. whereas the Secretary-General certified on 24 April 2012 his reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations, D. whereas, through its audit, the Court of Auditors concluded that, as regards administrative expenditure in 2011, all the institutions effectively operated the supervisory and control systems required by the Financial Regulation and 93 % of the 56 payments audited (3 advances and 53 final payments) were free from material error, E. whereas, in accordance with the usual procedure, a questionnaire was sent to the Parliament administration and replies were received and discussed by the Committee on Budgetary Control, in the presence of the Vice-President responsible for the Budget and the Secretary-General and the Internal Auditor, Added value of Parliaments discharge procedure 1. Highlights the added value of the parliamentary procedure leading up to the annual Parliament discharge; reiterates that the Parliament discharge is an additional possibility for exercising, in public, a critical scrutiny of the institutions financial management, thereby facilitating Union citizens understanding of Parliaments particular governance structure, working methods and the costs of a democratic Europe; 2. Calls on the Bureau to schedule as a specific agenda item a discussion of the discharge report in May or June, shortly after its adoption by plenary; 3. Emphasises that scrutiny is necessary to ensure that Parliaments administration is held accountable and that given the great interest among citizens of the Union and public opinion in Parliaments discharge procedure, it is essential for Parliament to avoid any risk of opaque management and therefore, operate in a completely transparent manner to ensure that citizens of the Union are provided with a true and accurate view of the way that Parliament uses the resources placed at its disposal; 4. Recalls that since Parliament is the authority responsible for issuing the final decision on discharge, it is of the utmost importance that the procedure be conducted in an exemplary manner in the case of Parliament, and that it is therefore necessary to prevent even the most minor shortcomings which might tarnish the political achievements of Europes democratic institution and its efforts to achieve increased transparency and sounder financial management; 5. Points out that this resolution remains principally focussed on the budget implementation and discharge for the financial year 2011 and that its main goal is to ensure that taxpayers public money is used in the best possible way while highlighting where improvements can be made; encourages the Parliaments responsible bodies to continue to improve, at all possible levels, efficiency in Parliaments daily work aiming always to deliver an enhanced service to the citizens of the Union; 6. Notes with satisfaction the quality of the exchange of views between the Vice-President responsible for the Budget, the Secretary-General and the Committee on Budgetary Control on 22 January 2013 in the context of the 2011 Parliament discharge; reiterates that Parliaments administration is held accountable throughout this process and that the discharge reports on Parliaments implementation of its budget and the activities of its Committee on Budgetary Control over the last decade have played an important role and brought about very positive developments in Parliaments financial management, such as the Members statute and the assistants statute; is determined to continue this encouraging development towards excellence and transparency in public financial management; 7. Reiterates its proposal that the Bureau should circulate more White Papers on policy items of general interest to all Members so they can be thoroughly discussed within political groups prior to a final decision being taken; Parliaments management during 2011 8. Welcomes that, on 22 September 2011, the representatives of the Bureau and of the Committee on Budgets reached agreement on additional saving measures that were subsequently incorporated into Parliaments 2012 budget; firmly holds that those smart savings measures of almost EUR 40 000 000 do not affect either the efficiency of Parliaments activities or the resources made available to each Member; calls on the Secretary-General to keep the Council and the Commission informed on Parliaments achievements and, to this end, to obtain information on their actions and requests to be informed of the answers received; points out, however, that savings should be made by spending less money and not by advancing or delaying payments or shifts between budgets; 9. Reminds its President and Secretary-General of its Resolution of 6 February 2013 (11) where it recalls the decision adopted in plenary calling for the Council to present a roadmap by June 2013 on the multiple seats of the EP, and expects both the committees concerned, the Secretary-General and the Bureau to provide Members with up-to-date figures and information on the financial and environmental impact of the multiple seat arrangement; suggests that the EPs own impact assessment services examine this question, including with respect to the impact of the EPs presence or partial presence on the respective communities and regions, and present an assessment by June 2013 in order for their findings to be considered in the context of the next MFF; points out that June 2013 is approaching rapidly; 10. Notes that the Parliament is bound by the Treaty to work from three working places and that this means added costs; notes also that a change to this situation is not in the hands of the Parliament but of the Member States; urges, therefore, the Member States to revise the issue of Parliaments seat and working places in the next revision of the Treaty by amending Protocol No 6; 11. Notes that the new Financial Regulation (Regulation (EU, Euratom) No 966/2012) and its Rules of Application came into effect on 1 January 2013 and brought about major changes in financial management, in particular by ensuring enhanced sound financial management and the protection of the Unions financial interests, introducing financial mechanisms which enable the mobilisation of third-party funds as leverage on Union funds and cutting red tape, while shifting the focus from paperwork to performance; encourages Parliaments services, as in the past revisions of the Financial Regulation, to implement those rules without delay and with the minimum possible negative impact on Parliaments administration; would like to be informed before the start of the 2012 discharge procedure if the new Financial Regulation has led to a decrease in staff needed for financial management; 12. Welcomes the new Code of Conduct for Members of the European Parliament with respect to financial interests and conflicts of interest adopted by its plenary on 1 December 2011; notes that Members are required to make full disclosure of any remunerated activities outside Parliament, of the remuneration they receive, and of any other functions that they perform which may give rise to conflicts of interest; further notes that the code expressly prohibits Members from accepting any sum of money or other gift in exchange for influencing Parliament decisions; notes with satisfaction that it lays down clear rules on accepting gifts and on former Members engaging in lobbying; expects that the implementing rules will be communicated in an adequate way to the Members, and that declarations will be checked on a sample basis; 13. Is concerned that one year after the entry into force of the Code of Conduct, the implementing measures in respect of Article 5(3)  to ensure transparency with regard to Members travel, accommodation and subsistence expenses paid by third parties  have not yet been adopted; points out that it is imperative that the implementing measures be adopted quickly; firmly believes that all third-party-paid travel, accommodation and subsistence expenses of EUR 150 or more must be disclosed; 14. Calls on Parliaments Administration to publish all declarations of MEPs financial interests, broken down by year, in machine-readable form in the MEP profile section of Parliaments website; 15. Notes the publication of the social report, which gives a valuable insight into Parliaments human resources; asks for the 2012 report to be published before the end of September 2013; further notes that Parliaments establishment plan increased by 4 % between 2010 and 2011, mainly as a result of the new responsibilities and extra workload under the Treaty of Lisbon and the anticipated accession of Croatia to the Union; 16. Calls for staff training courses, and intensive language courses in particular, to be tailored more effectively to the work schedule of the various types of staff working at Parliament, including accredited parliamentary assistants; 17. Recommends to follow up the recommendation of the Court of Auditors to ensure that changes in the personal situation of staff are registered in due time and to implement a system for the timely monitoring of that information; 18. Points out that 2011 was the second full year in which the new Statute for Members and the Statute for Assistants has been in force (both effective as of 14 July 2009); notes that the Implementing Measures for the Statute for Assistants have been amended four times in those two years for the application of Title VII of the Conditions of Employment of Other Servants of the European Union (CEOS) and the Implementing Measures on the basis of proposals from the Temporary Evaluation Group and the Secretary-General; recalls that the implementation of Title VII of the CEOS created a single scheme governing the status of accredited parliamentary assistants (APAs) working in Parliaments three working places, which replaced twenty-seven different national systems of contractual relationships, taxation and social security and that currently there is no evidence that would suggest a need to adapt the rules applying to parliamentary assistants contained in Title VII of the CEOS; suggests a full evaluation of the Statute of Assistants including possible adaptations of the rules before the next European elections; Report on budgetary and financial management (12) 19. Notes that in 2011, Parliament received revenue amounting to EUR 173 293 432 (EUR 243 094 204 in 2010) which included EUR 23 815 077 in assigned revenue; Presentation of Parliaments accounts 20. Takes note of the figures on the basis of which Parliaments accounts for the financial year 2011 were closed, namely: (EUR) (a) Available appropriations appropriations for 2011: 1 685 829 393 non-automatic carry-overs from financial year 2010: 9 240 000 automatic carry-overs from financial year 2010: 231 028 630 appropriations corresponding to assigned revenue for 2011: 23 815 077 carry-overs corresponding to assigned revenue from 2010: 110 017 852 Total: 2 059 930 952 (b) Utilisation of appropriations in the financial year 2011 commitments: 1 843 611 385 payments made: 1 580 302 842 appropriations carried forward automatically including those arising from assigned revenue: 330 492 631 appropriations carried forward non-automatically: 21 700 000 appropriations cancelled: 126 481 634 (c) Budgetary receipts received in 2011: 173 293 432 (d) Total balance sheet at 31 December 2011 1 565 534 440 21. Notes that authorised appropriations in Parliaments initial budget for 2011 totalled EUR 1 685 829 393, representing a 5 % increase over the 2010 budget (EUR 1 607 363 235), and that no amending budget was introduced in 2011, contrary to 2010; 22. Notes that in 2011, 93 % (96 % in 2010) of the final appropriations were committed, with a cancellation rate of 6 % (3 % in 2010), and that, as in previous years, a high level of budget implementation was achieved; further notes the rapid increase in the appropriations cancelled, originating, in large measure, from the non-payment, in 2011, of the staff annual salary adjustment of 1,7 %, following the relevant Council decision; 23. Is concerned about the significant increase of carry-overs into 2011 (EUR 240 268 630 (13)) and calls for improved planning of expenditure; calls on the administration to reverse this trend in the run up to future European elections; 24. Notes that the Unions budget for 2011 totalled EUR 141,9 billion in commitment appropriations, of which Parliaments budget accounted for EUR 1 686 million; further notes that this figure represents just over 1 % of the Unions budget and amounts to 20 % of the amount of EUR 8 454 million set aside for the 2011 administrative expenditure of the Union institutions as a whole, in line with the Interinstitutional Agreement between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management; 25. Welcomes the fact that no mopping-up transfers took place between 2011 and 2012; calls again on its administration to pursue the objective of better and clearer budget planning and discipline and that, in the interests of budgetary clarity, buildings expenditure, or any other expenditure of similar size, be entered individually in the budget rather than being financed through underspends; 26. Notes that, in 2011, the four chief headings of the Parliaments budget were officials and temporary staff, buildings and associated costs, Members and expenditure relating to parliamentary assistance, accounting for 70 % of the total commitments; 27. Recalls that the amount of EUR 85,9 million repaid by Belgium to Parliament at the beginning of 2010 and earmarked for building projects is to be considered as external assigned revenue under Article 21 of the Financial Regulation; Parliaments accounts 28. Notes that in his certification of the final accounts, Parliaments accounting officer has stated his reasonable assurance that the accounts present a true and fair view of the financial position of Parliament in all material respects; notes further his statement that no issues requiring a reservation have been brought to his attention; 29. Recalls the decision by its President concerning the adoption of the accounts for the financial year 2011 on 11 July 2012; Statement of assurance by the Secretary-General 30. Welcomes the Secretary-Generals statement, dated 24 April 2012, in his capacity as Principal Authorising Officer by Delegation, concerning the authorising officers annual activity reports for 2011, in which he certifies that he has a reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations; Court of Auditors Annual Reports concerning the financial year 2011 Court of Auditors opinions 31. Welcomes the fact that the audit of the Court of Auditors found that the supervisory and control systems of administrative expenditure as a whole, that are required by the Financial Regulation, were effective and that the payments of administrative expenditure in 2011 were not affected by material errors; Payment of social allowances and benefits to staff members 32. Takes note of the specific finding concerning Parliament contained in the annual reports of the Court of Auditors for 2011, as well as Parliaments replies, concerning the information available to the Parliaments services on the personal and family situation of staff members was either not up-to-date or not properly processed and that in a single case, it led to overpayments; takes note that the recovery of overpayments began in that case in November 2011, and deductions were made from the pay of the staff member concerned; encourages, however, stricter controls to avoid overpayments in future; Employment of accredited parliamentary assistants (APAs) rules 33. Takes note, furthermore, that under the Internal Rules for the employment of APAs, the latter are allowed to submit the medical certificate and other documents required for the conclusion of contracts within three months after the date on which the contract for their initial recruitment takes effect, and that since this derogation contradicts the provisions set out in Articles 128 and 129 of the CEOS, those articles should be brought into line with the rules applicable to accredited assistants; also notes that, as regards compliance with the requirement concerning the knowledge of languages, in none of the 10 cases audited were there documents on file proving that checks had been performed; 34. Endorses the responses given by Parliament in the contradictory procedure with the Court of Auditors; Performance of the ex-ante verification of recruitment procedures 35. Notes the Court of Auditors finding that, in those file procedures for the recruitment of APAs that were audited, there were no documents on file proving that the ex-ante checks of recruitment documents had been performed; notes the answer of Parliaments relevant services that, after revision of checklists and the introduction of cross- checking, the underlying documentation for those verifications is now being kept; Procurement 36. Regrets that the Court of Auditors found weaknesses in the application of selection and award criteria for 2 out of 10 procurement procedures of Parliament that it audited relating to the maintenance of buildings and to printing services; calls again on the Bureau to reconsider all control mechanisms for public procurement in order to guarantee the most competitive prices for the goods and services that are offered; 37. Regrets that due to a reduction in administrative burden for low value contracts, aimed at increasing SME participation in tenders for these contracts, the administration does not dispose of the number of SMEs that secured low value contracts; therefore the Secretariat-General is not able to show whether or not the reduction in administrative burden actually led to an increased SME participation and thus the effectiveness of the measures taken; requests to monitor the number of SMEs that secured low value contracts; Hearing of the Internal Auditor and the Internal Auditors annual report 38. Notes that at the competent committees meeting with the Internal Auditor held on 22 January 2013, the Internal Auditor presented his annual report signed 26 July 2012, stating that, in 2011, he performed the following audit work on Parliaments administration:  a specific review of the internal control framework,  a follow-up to the audit of the public procurement process in Directorate-General for the Presidency (DG Presidency),  a follow-up to the audit of the parliamentary assistance allowance,  a follow-up to the audit of the processing of payment requests,  an audit of the public procurement process and of contract implementation in Directorate-General for Innovation and Technological Support (DG ITEC),  an audit of the Establishment of the Payroll,  a follow-up to the audit of building policy: planning, assessment & management of accommodation needs,  an audit of the public procurement process in Directorate-General for Communication (DG Communication); 39. Points out that among the more significant conclusions set out in the Internal Auditors annual report were the following:  that the audit of Parliamentary Assistance Allowance revealed the need to strengthen the framework for the remuneration of privately employed local assistants, the number of which vary widely from Member to Member, and to obtain more assurance concerning the services rendered by service providers,  that for certain directorates-generals procurement processes there is a need to better substantiate recourse to exceptional negotiated procedures and to ensure that the outcome of negotiation is based on documented analyses that are measurable against relevant value-for-money benchmarks,  that in several occurrences the evaluation methodology applied for public procurement process was not sufficiently documented in the evaluation reports and minutes or it differed from that announced in the tender specifications and that the evaluation method defined in the specifications must give sufficient weighting to the price criterion in relation to other criteria and must ensure the use of the best price-quality ratio; 40. Notes and supports the views expressed by the Internal Auditor as to:  the importance, for certain departments, of implementing the new central guidelines on sensitive posts and risk management, of developing performance indicators, of completing the documentation of internal control and management procedures and of reducing delays in the regularisation of budgetary expenditure,  the importance of ensuring that, during a public procurement process, the evaluation committee fully, clearly and comprehensively substantiates its conclusions in its report and that the evaluation process is free from any indication of unequal treatment of the tenderers; Audit of the internal control framework 41. Recalls that the original review of the internal control framework in 2003 and 2004 resulted in 14 audit reports covering all departments and the central services and containing 452 agreed actions aimed to improve the overall levels of:  compliance with the institutions minimum standards of internal control,  the achievement of the institutions key control objectives (compliance with applicable laws, regulations and policies; reliability of management information and recording; and the economy, effectiveness and efficiency of operations); Remaining open actions 42. Recalls that successive follow-up audits of the implementation of 452 actions took place in 2005/2006 and 2007/2008 and, in one department with a high proportion of open actions, also in 2009; emphasises that the outcome of this series of audits was that 68 actions of the original review of the internal control framework remained open at the end of 2010; 43. Notes with satisfaction that the Internal Audit Service continues to give priority to the review of the internal control framework initiated in 2003; takes note of the fact that, as of 30 September 2011, after successive follow-up audits, 38 actions remained uncompleted out of the 452 actions initially agreed; welcomes that fact that none of those actions is classified as critical by Internal Audit service; calls on the departmental and central management to implement the remaining 38 overdue open actions before the end of the current legislative term; 44. Welcomes the fact that in June 2011, a firm of external assessors certified that the Internal Audit Service of the Parliament complies with the definition of Internal Auditing, with the Code of Ethics and with the Standards and that this represents the highest level of compliance; encourages the Internal Audit Service to build on the good foundation already in place and align the Internal Audit Service further with leading practices; acknowledges that during the second half of 2011, the Internal Audit Service already implemented several important elements of the suggestions for improvement received and that the remaining action plan was to be executed over the period through to the end of 2012; 45. Stresses that in line with transparency policies towards the citizens of the Union a summary of the number and type of internal audits carried out, the recommendations made and the action taken on those recommendations, should be made available after some time on the website of the Parliament; would like to be informed which of those documents are not yet available to the public and the reasons why; Follow-up by the Secretary-General to the 2010 discharge resolution 46. Welcomes the written answers to the 2010 discharge resolution provided to the Committee on Budgetary Control on 16 November 2012; regrets however that it was not possible to receive those answers before the start of the 2011 discharge exercise; expects that, for the 2012 discharge exercise, it will be possible for an exchange of views between the Secretary-General and the Committee on Budgetary Control to take place before the end of October 2013; 47. Welcomes the formal decision to discontinue the Prize for Journalism that in 2011 represented an expenditure of EUR 154 205 as proposed by the Committee on Budgetary Control and voted in Plenary in the 2010 discharge report; acknowledges that contacts with journalists were reinforced in the Member States by organising thematic seminars in the capital cities, thereby using the Parliaments existing administrative capacity, while providing journalists with an opportunity to exchange views with Members and to acquire a complete understanding of Parliaments structure and role in the legislative process; 48. Requests for the second time, after the first request relating to the discharge procedure was made in 2010, a full report on how Parliaments Free Software projects have developed with regard to use and users in Parliament, citizen interaction and procurement activities; invites for the second time to investigate, in a full study, Parliaments obligations under Rule 103 of its Rules of Procedure with regard to Free Software and Open Standards; regrets that Free Software and Open Source solutions are not more widely used in the Parliaments IT infrastructure; 49. Notes the Secretary-Generals reply indicating that Parliament allowances covered 1 599 accredited assistants contracts and 2 868 local assistants contracts in 2011; Management of Parliaments administration 50. Points to the excellent quality of Parliaments Interpretation and Translation services; notes that they continue to constitute a considerable part of Parliaments budget; notes that the decision on the Resource efficient full multilingualism in interpretation taken by the Bureau in 2011 increases the efficiency of interpretation services and reduces their structural costs; calls on Parliament to bring forward a detailed document on the structure of translation and interpretation costs and measures to decrease further these costs and improve the efficiency of the services, without compromising overall quality; 51. Notes that 192 members of staff report to the Directors-General without going through a Director; asks the Secretary-General to review this situation to ensure that cabinets for Directors-General are not being created unofficially; asks the Secretary-General to include in the review an assessment of the grades, powers and responsibilities of those members of staff; Activity reports by the Directors-General 52. Notes that Directors-General report annually on the performance of their duties in activity reports that constitute an internal management tool the primary purpose of which is to give the Secretary-General a clear overview of the workings of the administration, and in particular of any weaknesses; observes that, for the annual activity reports in respect of the financial year 2011, no authorising officer has included reservations in their declarations concerning the identification, by Directors-General, of significant problems in the way resources have been used or the failure of control procedures to ensure the legality and regularity of transactions; 53. Points out that each directorate-generals activity report includes, as an annex, a list of exceptions, itemising derogations from applicable regulations and standard procedures; expresses concern that, for some directorates, the number of such exceptions remains elevated and suggests that further effort should be made to avoid recourse to this expedient in order to correct anomalous situations; DG Presidency 54. Welcomes DG Presidencys commitment to continuing improvements in financial management through the in-depth examination of the various aspects of budget implementation and associated procedures; notices in particular the efforts undertaken in the field of cultivating staff awareness of procurement procedures and budgetary operations; 55. Reiterates that the area of security is a very sensitive sector in any parliament, but even more so in a multinational one, with high visibility and constant visits from Heads of State and government; notes that the average daily presence in the Parliaments premises in Brussels is 12 000; 56. Takes note of the Bureaus adoption, by unanimity, of the New global security concept on 6 July 2011 which includes the idea of reserving the various entrances to Parliament for different categories of users; requests to be informed of the implementation of the New global security concept by the end of 2013; 57. Notes that Parliament expects that the internalisation of security services will reduce costs in Brussels and Strasbourg by EUR 11 250 000 in the period 2013 to 2016 and by EUR 5 640 000 for each year thereafter; seeks assurances that the highest standards will be established and maintained for targeted security through a continuous training programme; demands a yearly report with detailed information on the development of the costs of the security service, including the accrued costs for pensions of staff employed in these services, and the measures taken to ensure the scope and quality of the service; 58. Reiterates its wish that Members will be subject to electronic control when entering or leaving the Parliaments premises to increase security; 59. Requests to receive information from the Secretariat-General on the procedure to be followed on the evaluation of the joint transparency register, which is due to take place in 2013, according to the inter-institutional agreement reached in 2011; 60. Notes that more than 1 500 staff have their children enrolled in the European Schools, and is therefore surprised to learn that Parliament does not play any role in the Governance of the European School system; 61. Calls on the Secretary-General to investigate which role Parliament could play in the governance of the European School system, given the high number of staff who rely on them for educating their children, and report back to the competent committee before the end of the year; Directorate-General for Finance (DG Finance) Travel Agency 62. Takes note of the fact that the contract with the current travel agency expires on 31 December 2013 and that the preparations of a new call for tenders have started; regrets that, while the possibility of a financial audit was provided for in the contract, this is not the case for an audit of the structure and performance of the travel agency; insists that a future contract should include the possibility of intermediary and final financial and performance audits; as requested by the Committee on Budgetary Control, welcomes the fact that the administration will also have recourse to external expertise when establishing tender documentation and throughout the selection procedure, thereby ensuring that Parliament chooses the best solution, resulting in major simplifications and cost-savings; stresses that the new contract should take into account the best quality/price ratio and the best value for money with competitive prices; DG Communication Parliaments Communication Policy 63. Welcomes the finalisation by the Bureau on 23 March 2011 of an Action Plan for the period 2011-2014 which aims at implementing the Parliaments updated Communication Strategy; notes that the Action Plan focuses on the 2014 parliamentary elections and that it defines a set of 21 specific activities in order to raise the citizens awareness of and encourage their participation in Parliaments legislative work; 64. Welcomes the fact that the new visitors centre has been a success judged in terms of the number of visitors (253 000) it received in its first year of activity; 65. Insists that the communication budget must be used only to provide citizens with factual information on Union policies; stresses that this also applies to social media activities; 66. Regrets that the audience of Europarl TV, although greater in 2011 as compared with 2010 (14), continues to be very low in the case of direct individual users (excluding viewers through partnership agreements with regional TVs) despite the considerable financing that it still received in 2011, amounting to some EUR 8 000 000 (item 3 2 4 6); regrets further that no cost-benefit evaluation of Europarl TV has been made, despite the fact that this was requested by plenary in its resolution on discharge 2010; notes the decision of the Bureau of 12 December 2012 to implement a set of reforms in order to achieve significant savings; expects that such a cost- benefit evaluation is presented before the 2012 discharge procedure; 67. Expresses concern over the increased cost of the Lux Prize in 2011 (15); calls for a more cost-efficient management of this prize and therefore suggests the Internal Auditor might consider reviewing its administration to achieve this goal; strongly suggests that a clear maximum ceiling should be set for the costs of the event; 68. Notes that a business plan for the House of European History in Brussels was approved by the Bureau on 26 September 2011 and that the Commission has declared its willingness to make an unspecified contribution to the running costs of the project and will communicate to Parliament before the end of the summer 2013 the terms of such contribution; regrets that no contribution is expected from the Commission towards the set-up costs of the project; 69. Welcomes the new procedure enabling the recovery of overpayments following payments for hosting visitor groups; considers it a pity that the option of payment by bank transfer should be available only for transfers to personal accounts, with no provision for transfers to the accounts of organisations; is concerned about the significant security risk entailed in making cash payments to visitor groups, the sums in question being as much as EUR 30 000 plus, with Parliament distributing up to EUR 388 000 in a day; points out that Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing (16) requires particular care to be taken with transactions involving sums of more than EUR 15 000, an amount that is regular exceeded in Parliaments payments to visitors; Directorate-General for Internal Policies (DG IPOL) 70. Points out that a new Directorate for Impact Assessment has been set up within DG IPOL in July 2011 by decision of the Bureau; notes that the Directorates main objective is to provide the Parliament with independent impact assessments in order to support its legislative work; welcomes that the Directorates creation has been budgetary neutral; DG ITEC Parliaments Information technology policy 71. Calls for an overall analysis by an independent body of the sound financial management, effectiveness and efficiency of contracts with external service providers in the IT area with particular regard to:  needs assessment,  the method of selection,  the most suitable type of contract,  the possible loss of management control through excessive externalisation, and  transparency of fee/billing mechanisms; 72. Regrets the overdependence on external (technical) expertise, especially in IT sectors, resulting from structural imbalances between internal and external resources; points out that externalisation of IT activities should always ensure that the management and control of that function remains within Parliament and that threats to the security and confidentiality of data are properly assessed and mitigated; Directorate-General for Infrastructure and Logistics (DG INLO) 73. Calls on the Secretary-General to present a plan to the Bureau to address and improve the catering service due to the increased numbers of customers in Parliaments canteens, restaurants and bars (overall activities increased by around 150 % from 2002 to 2011, from 1,472 million customers in 2002 compared to 3,711 million customers in 2011); Parliaments Buildings policy 74. Notes the following decisions taken by Bureau in 2011, in the context of the medium-term buildings strategy adopted in 2010, to carry out a number of important projects with a view to bringing the buildings into use from the start of the next parliamentary term:  in Brussels: the purchase of the Trebel Building and the signing of a long-term rental contract with an option to purchase in respect of Montoyer 70,  in Strasbourg: the purchase of the Vaclav Havel Building so that it can house the Ombudsman and his staff, freeing up office space for Members in the central buildings,  in Luxembourg: continuing renovation and extension of the Konrad Adenauer Building in accordance with the terms of the Bureau decision of 12 January 2012, with enhanced partnership arrangements involving the Luxembourg Government,  in Sofia: the preliminary agreement for purchase of the new building for the Europe House, Sofia, for EUR 9 million, was signed on 7 July 2011,  the implementation of an enhanced maintenance policy in Brussels and Strasbourg so as to guarantee maximum safety and optimum use of facilities,  the launching of a systematic renovation policy, based on a set timetable, given the age of Parliaments oldest buildings; 75. Acknowledges that a new methodology, similar to provisions adopted by the Commission, was established in 2011 for the survey and procurement of property; notes that under the new methodology transparency and competition will be further strengthened through the publication of procurement-related documents in the Official Journal; observes that the new methodology has already been implemented by the Buildings Committee to examine the applications and bids received for the property market survey in Brussels, i.e. the replacement of the Eastman and Montoyer 63 buildings and the search for new premises; 76. Points out that any property and buildings strategy must also take account of the rising costs of maintaining the buildings purchased; 77. Notes the failure to select candidates in connection with the invitation to tender for the Konrad Adenauer Building project because the proposed prices submitted in response to the invitation to tender were very much higher than the estimates; supports the decision by the authorising officer by delegation not to award the contract; expects the global price of the project not to exceed the EUR 482,7 million anticipated in October 2011; 78. Notes in this respect that all contracts promoted by Parliament related to construction of buildings and fitting out works should be put to tender on the broadest possible base, and always at European level; recommends that, if, by way of exception, the negotiated procedure is used, prices should be based on construction costs, including strict reasonable margins for the economic operators; 79. Regrets that, for the second time, structural defects have been discovered in Parliaments buildings, this time in the wooden ceiling beams of Parliaments Brussels Chamber; calls on DG INLO to make a full review of the structural situation of all of Parliaments buildings starting with those ones which still are guaranteed by the project developer against hidden faults, if possible with the support of a few selected experts from the national building offices of different Members States, making full use of in-house accumulated knowledge; calls on the Secretary-General to present a plan to the Bureau soon with all the technical details for these works plus the costs involved; Public procurement 80. Emphasises that it is essential that public procurement processes are consistent with and help to meet Parliaments needs; stresses that they should comply with the regulatory requirements and the fundamental principles governing public procurement, with the contract provisions and with the criteria used in the tender evaluation procedure, and be subject to adequate control systems to monitor the execution of orders issued using the framework contracts; 81. Draws attention to the fact that, during public procurement procedures, different interest are involved, but not always aligned between the public and the private sector and that public procurement is a high-risk area which requires continuous close attention and where constant advanced planning of the needs is critical; 82. Stresses that, as a result of a complex legal environment and highly complex factual necessities, there are, at each stage of the procurement process (initially assessing needs, preparing the call for tender, drawing up the calls for tender and the specifications, contacting tenderers, opening of tenders, evaluating tenders, taking the award decision, concluding contracts) significant risks to the achievement of objectives; 83. Recalls that during public procurement the likelihood of potential conflicts of interest should not be dismissed but addressed properly and that Parliament should reinforce and maintain in place its verification mechanisms to enable a proper management and prevention of potential conflicts of interest; 84. Notes that, in 2011 and 2012, the Internal Audit Service carried out a comprehensive audit of the public procurement process and of contract implementation in DG ITEC and that the final report adopted on June 2012 comprised a six-point action plan to address the issues raised; notes further that it was agreed with DG ITECs management that that action plan would be implemented by 31 December 2012; points out that that tender specifications are by nature highly complex in that they combined multiple lots, technical profiles and contract implementation methods; 85. Welcomes the fact that the abovementioned audit concluded that DG ITEC has succeeded in remedying many of the procedural deficiencies observed during the first transversal audit of procurement in 2005 and 2006; notes with regret, however, that the following shortcomings were identified:  that there were inefficiencies in the complex approach to the ITS 08 procurement procedure,  that there is significant scope for increasing the proportion of IT services provided off-site, and  that the recourse to exceptional negotiated procedures needs to be better substantiated and that the outcome of negotiation is based on documented analyses that are measurable against relevant value-for-money benchmarks; Annual report on contracts awarded 86. Notes that central services established, on the basis of information provided by authorising departments, the annual report to the budgetary authority on contracts awarded in 2011 and further notes the following breakdown of all contracts awarded in 2011 and 2010: Type of contract 2011 2010 Number Percentage Number Percentage Services 162 68 % 145 67 % Supplies 42 18 % 40 19 % Works 29 12 % 27 12 % Building 5 2 % 4 2 % Total 238 100 % 216 100 % Type of contract 2011 2010 Value (EUR) Percentage Value (EUR) Percentage Services 367 969 100 64 % 171 589 038 67 % Supplies 158 467 814 27 % 45 467 211 17 % Works 33 142 238 6 % 22 128 146 8 % Building 15 881 213 3 % 22 269 303 9 % Total 575 460 365 100 % 261 453 698 100 % (Annual report on the contracts awarded by the European Parliament, 2011, p. 5) 87. Notes the breakdown of contracts awarded in 2011 and 2010 by type of procedure used as follows: Type of procedure 2011 2010 Number Percentage Number Percentage Open 89 37 % 72 33 % Restricted 11 5 % 6 3 % Negotiated 133 56 % 138 64 % Competition 2 1 % Exception 3 1 % Total 238 100 % 216 100 % Type of procedure 2011 2010 Value (EUR) Percentage Value (EUR) Percentage Open 408 913 061 71 % 143 603 024 55 % Restricted 126 310 563 22 % 10 456 576 4 % Negotiated 30 974 647 5 % 107 394 098 41 % Competition 4 668 600 1 % Exception 4 593 494 1 % Total 575 460 365 100 % 261 453 698 100 % (Annual report on the contracts awarded by the European Parliament, 2011, pp. 6-7) 88. Notes that of a total of 238 contracts awarded in 2011, 100, with a value of EUR 535 million, were based on open or restricted procedures, and 133, with a value of EUR 31 million, were based on negotiated procedures; Political Groups (budget item 400) 89. Notes that, in 2011, the appropriations entered under budget item 400 were used as follows: Group 2011 2010 Annual appropriations (17) Own resources and carried-over appropriations Expenditure Rate of use of annual appropriations Amounts carried over to next period Annual appropriations Own resources and carried-over appropriations Expenditure Rate of use of annual appropriations Amounts carried over to next period (2011) EPP (formerly EPP-ED) 20 336 1 918 20 442 100,42 % 1 832 19 990 2 392 20 662 103,36 % 1 720 S&D (formerly PSE) 14 302 5 499 13 696 95,76 % 6 105 14 011 4 629 13 359 95,35 % 5 281 ALDE 6 477 2 416 6 676 103,07 % 2 217 6 262 2 240 6 160 98,37 % 2 342 Greens/EFA 4 025 1 242 3 820 94,91 % 1 447 3 896 1 188 3 893 99,92 % 1 191 GUE/NGL 2 535 1 088 2 553 100,71 % 1 070 2 531 1 065 2 525 99,76 % 1 071 UEN   IND/DEM   ECR 3 831 720 3 375 88,09 % 1 176 3 648 398 3 362 92,16 % 684 EFD 2 088 835 2 046 98,03 % 876 2 201 419 1 799 81,74 % 821 Non-attached Members 1 270 409 924 72,72 % 413 1 234 248 828 67,10 % 409 Total 54 866 14 126 53 514 97,53 % 15 137 53 773 12 579 52 588 97,80 % 13 519 After the European elections in 2009 the UEN and IND/DEM groups ceased to exist and two new groups ECR and EFD were created. European Political Parties and European Political Foundations 90. Notes that, in 2011, the appropriations entered under budget item 402 were used as follows (18): Party Abbreviation Own resources (19) EP grant Total revenue EP grant as % of eligible expenditure (max. 85 %) Revenue surplus (transfer to reserves) or loss European Peoples Party EPP 1 801 6 184 7 985 85 % 269 Party of European Socialists PES 939 4 118 5 057 85 % 51 European Liberal Democrat and Reform Party ELDR 672 1 816 2 488 85 % 52 European Green Party EGP 686 1 299 1 985 84 % 204 Alliance of European Conservatives and Reformists AECR 204 633 837 85 % 0 Party of the European Left EL 241 847 1 088 85 % 64 European Democratic Party EDP/PDE 73 371 444 85 % 0 European Free Alliance EFA 128 392 520 85 % 8 EUDemocrats EUD 20 167 187 85 % 19 European Christian Political Movement ECPM 72 260 332 84 % 4 European Alliance for Freedom EAF 71 368 439 85 % 6 Total 4 907 16 455 21 362 85 % 639 91. Notes that, in 2011, the appropriations entered under budget item 403 were used as follows (20): Foundation Abbreviation Affiliated to party Own resources (21) EP grant Total revenue EP grant as % of eligible expenditure (max. 85 %) Centre for European Studies CES EPP 711 3 865 4 575 85 % Foundation for European Progressive Studies FEPS PES 514 2 709 3 223 85 % European Liberal Forum ELF ELDR 146 805 951 85 % Green European Foundation GEF EGP 152 851 1 002 85 % Transform Europe TE EL 134 549 683 85 % Institute of European Democrats IED PDE 35 191 226 85 % Organisation For European Interstate Cooperation OEIC EUD 7 108 116 85 % Centre Maurits Coppieters CMC EFA 44 250 294 85 % New Direction ND AECR 114 566 680 85 % European Christian Political Foundation ECPF ECPM 25 115 140 82 % European Foundation for Freedom EFF EAF 51 236 287 82 % Total 1 933 10 244 12 177 85 % Environment-friendly Parliament 92. Takes note that that the Parliament has 10 service bicycles available for Members and staff during the Strasbourg sessions, in addition to the 40 bicycles made available by the city of Strasbourg; reiterates its request that these figures should experience a reasonable increase in view of the limited costs involved and strong demand; 93. Takes the view that the possibility should be considered of making both environmental improvements and smart savings in Parliaments budget by means of different working methods and modern technologies which are greener and cheaper but which do not detract from Parliaments work, including the use of teleconferences; 94. Would like to be informed about the total kWh produced by Parliaments solar panels; 95. Reiterates its support for the pilot project on E-committee; strongly suggests that Members should be given the option in this context to choose whether or not to receive paper documentation in Committee meetings in order to significantly reduce the use of paper in Parliament. (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 164, 9.6.2012, p. 1. (4) OJ C 344, 12.11.2012, p. 1. (5) OJ C 348, 14.11.2012, p. 130. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 298, 26.10.2012, p. 1. (8) PE 349.540/Bur/ann/def. (9) OJ C 4 E, 7.1.2011, p. 20. (10) OJ C 161 E, 31.5.2011, p. 258. (11) Texts adopted, P7_TA(2013)0048. (12) Report on budgetary and financial management  Section I  European Parliament  Financial year 2011 (OJ C 164, 9.6.2012, p. 1). (13) Automatic carry-overs: EUR 231 028 630, non-automatic carry-overs: EUR 9 240 000. (14) Direct visits per month on the website: 2010: 30 000; 2011: 39 559. (15) The figures in 2011: EUR 573 722; the figures in 2010: EUR 380 666. (16) OJ L 309, 25.11.2005, p. 15. (17) All amounts in thousand EUR. After the European elections in 2009 the UEN and IND/DEM groups ceased to exist and two new groups ECR and EFD were created. (18) Source: Bureau minutes (i) of 26 June 2012, point 34 (SG note D(2012)31558, PE469.487/BUR) and (ii) of 30 August 2012, point 26 (SG note D(2012)42643. (19) All amounts in thousand EUR. (20) Source: Bureau minutes (i) of 26 June 2012, point 34 (SG note D(2012)31558, PE469.487/BUR) and (ii) of 30 August 2012, point 26 (SG noteD(2012)42643. (21) All amounts in thousand EUR.